Day, J. —
i. estoppel: d°oationtrt;,u" panies. The overruling of the demurrer was clearly error, judgment of a court operates as an estoppel only wken the subsequent litigation is between substantially the same parties or their privies. Upon any other principle a party would be bound by the results of a liti*516gation to which he was not a party and in which he had no, interest, a. doctrine which is repugnant to every established, principle of law and justice. The term privity means mutual or successive relationship to the same rights of property. The executor is in privity with the testator, the heir with the ancestor, the assignee with the assignor, the donee with the donor, and the lessee with the lessor. If the rights of two parties have been determined respecting a particular subject, and the subject matter,of the suit is afterward assigned, the assignee takes it affected by the prior adjudication, and may avail himself of its advantages and is subject to its burdens.
mutuality. But in this case the plaintiffs are not in privity with their Bracken, Goodell & Day. Upon them plaintiffs conferred rights of property; they did not succeed to rights of property from them. That a judgement may be pleaded as a bar it must equally estop both parties. Both litigants must be concluded, or the judgment cannot be set up against either. 1 Greenleaf on Evidence, § 524; Myers v. The County of Johnson, 14 Iowa, 47. Now suppose that in the suit of Bracken, Goodell & Day, it had been determined that there was a breach of warranty, and that the machine was worthless, would that adjudication be binding upon plaintiffs? Would they not say we cannot be bound by a judgment in a suit between our assignee and the defendants? We were 'not a party to that suit. We did not know it was pending. We can prove that there was no warranty, and that the machine was sound and perfect in all its parts and did good work. Are we now to be conclud&d simply because Bracken, Goodell & Day, in a suit to which we were strangers, through inattention or ignorance, or accident, failed to produce such proof? It is manifest that the judgment, if in favor of defendants, could not have been pleaded as an estoppel against plaintiffs, and, for that reason, being against the defendants, it cannot be pleaded as an estoppel in favor of plaintiffs.
The case of Taylor v. Chambers, 1 Iowa, 124, relied on by appellee, and which appellant seems willing to concede to be against the position for which he contends, and in conflict with the authorities upon'which he relies, but which he claims. *517is virtually overruled by subsequent decisions, when properly understood is fully in harmony with them, and does not support the position of appellee.
The following is the syllabus of that case, and fairly presents the jioint decided:
“ In an action by an assignee' upon a non-negotiable note given for a raft of logs, the makers pleaded that the logs were represented as good merchantable íogs, but on taking them from the river, they were found rotten and damaged twenty percent.; reply of former adjudication, and on the trial it was shown that in a previous action by the payee on another note, also given in part for the same logs, the defendants had set up the same fact, and a warranty of the quality of the logs, and claimed ‘a deduction of twenty per cent, on .the price of said logs;’ and that in the trial of said first action these defendants obtained an allowance by reason of said unsoundness pf 'the logs;’ Held, that the defendant’s whole demand was adjudicated in the former action, that this plaintiff is by statute 'in privity with his assignors, and could rely upon the former adjudication.” See 1 Iowa, Cole’s edition, 123.
This decision is manifestly right. The defendant having in an action between himself and the vendor of the logs claimed the damages to which he deemed himself entitled, on account of the unsoundness of the logs, and recovered the damages which the jury found he had sustained, of course he could not recover the same damages of another party. But that case is very different from the .present. The judgment is
Reversed.